DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/28/2022 has been entered.  Claim(s) 1 and 8 have been amended. Claim(s) 3-7 and 9-10 have been canceled.  Accordingly, claim(s) 1-2 and 8 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 1 and 8 have overcome the claim objections previously set forth in the Office Action mailed 12/09/2021. Applicant's remarks and amendments to claim(s) 1 and 8 have overcome the 112(b) rejections previously set forth in the Office Action mailed 12/09/2021.  

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 and 8 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 and 8 as amended may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Laar (US 2019/0351615) in view of 3D Systems Inc. (EP2537665A1) (hereinafter, “3D Systems”) and Thompson (US 2019/0232559).
Regarding claim 1, van der Laar teaches a printing system 1 configured to form an object layer by layer using photopolymer materials (three-dimensional printing system) comprising a container 13 filled with liquid photopolymer material 15 (resin vessel, collectively) (Fig. 1; [0249]-[0250]).  
Van der Laar teaches that system 1 further comprises an object holder actuator 17 connected to object holder 3 (motorized build plate, collectively) to move the object holder 3 relative to the exposure system 7 (imagining bar) (Fig. 1; [0253]). The exposure system 7 comprises first array 25 of LEDs and a second array 27 of LEDs (array of light emitters, collectively) extending in a transverse axis (Figs. 1-2; [0265]-[0267] and [0271]-[0273]). As shown in Fig. 1-2, exposure system 7 has an exit surface along the bottom of array 15 and array 27 (Figs. 1-2). 
Van der Laar teaches that system 1 further includes a coating device 5 (dispense module), actuator 9 (movement mechanism), and control unit 11 (controller) (Fig. 1; [0249], [0259]-[0260], [0264], and [0270]). The control unit 11 is configured to control the actuator 9 for moving the exposure system, the exposure system for illuminating the layer of photopolymer material, and the coating device for providing a layer of photopolymer material ([0270]). 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
Here, the preamble recites “fabricating a three-dimensional article,” which is an intended use of the claimed system. Van der Laar teaches that system 1 is capable of forming an object layer by layer using photopolymer materials. ([0250]).
The limitation “to operate the motorized build plate to position a top face of the three-dimensional article proximate to a build plane” is a recitation of intended use of the claimed controller. Van der Laar teaches that control unit 11 is capable of operating the object holder 3 and object holder actuator 17 to position a top face of the object proximate to a build plane (Fig. 1 discloses that actuator 17 is communicate operated by control unit 11). 
The limitation “to operate the dispense module to dispense a layer of resin over the top face” is a recitation of intended use of the claimed controller. Van der Laar teaches that control unit 11 is capable of operating coating device 5 to dispense a layer of resin over the top face ([0270]). 
The limitation “to operate the movement mechanism to scan the imaging bar over the build plane” is a recitation of intended use of the claimed controller. Van der Laar teaches that control unit 11 is capable of operating actuator 9 to scan exposure system 7 over a build plane ([0270]).
The limitation “concurrent with scanning, selectively activate the light emitters to selectively image and harden resin over a swath of the build plane” is a recitation of intended use of the claimed controller. Van der Laar teaches that control unit 11 is capable of selectively activing the light sources to selectively imagine and cure the photopolymer material at the illuminated areas while moving the scanning direction ([0261]-[0263] and [0270]).
The limitation “to repeat operation of the motorized build plate, the movement mechanism, and the imaging module to complete fabrication of the three-dimensional article” is a recitation of intended use of the claimed controller. Van der Laar teaches that control unit 11 is capable of repeating the operation of objet holder 3, object holder actuator 17, actuator 9, and exposure system 7, in order to form an object layer by layer using photopolymer materials ([0249], [0250], and [0270]).
Van der Laar is silent as to a servicing module as instantly claimed.
However, in the same field of endeavor, a rapid prototyping apparatus for the manufacturing of three-dimensional objects by additive treatment of cross-sections, 3D Systems teaches an SA apparatus for producing a three-dimensional object (three-dimensional printing system) (Fig. 1; [0134]). 3D Systems teaches that the apparatus comprises a cleaning device (CLD) (servicing module) solidly mounted onto the recoater (REC) (movement mechanism) that wipes the surface of the exposure system (ES) (imagining bar) facing the surface of the liquid light-sensitive material (LSM) (Fig. 3; [0185]).  The exposure system (ES) is scanned across the liquid layer of light sensitive material in the exposure or scanning direction (SD) (Fig. 3; [0182]). At the end of this movement the exposure system reaches a position above the cleaning device. ([0183]). The cleaning device wipes the surface to be cleaned, meaning that it slides in contact with such surface, so that all contaminants are removed, in particular by a mechanical effect ([0183]). 3D Systems teaches that such cleaning process will be repeated during each movement of the recoater, continuously and automatically, during the building process of the three dimensional object ([0187]). The control unit (CU) (controller) may also control other part of the stereolithography apparatus SA than the exposure system ES ([0158]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the system taught by van der Laar to include the mounted cleaning device and controller taught by 3D Systems in order to provide a continuously and automatically cleaning process of the of the exposure system (3D Systems, [0158] and [0185]).
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “periodically during fabrication operate the movement mechanism and the servicing module to position the imaging bar in the servicing module and to clean resin residue from the imaging bar” is a recitation of intended use of the claimed controller. 3D System teaches that control unit is capable of periodically during fabrication operate the recoater and the cleaning device to position the exposure system above the cleaning device and to clean resin residue from the exposure system (Fig. 3; [0158], [0182], and [0183]).
Although 3D Systems does not specify that the cleaning device is shaped to receive the exposure system in the cleaning device, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the cleaning device is arranged to receive the exposure system in the cleaning device, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). Examiner notes that the system taught by 3D Systems maintains the same function in order to provide a continuously and automatically cleaning process of the of the exposure system ([0158]).
The combination does not specify wherein the servicing module including a dispenser containing a release agent or oxidizing agent as instantly claimed.
However, in the same field of endeavor, additive manufacturing apparatus, Thompson teaches an apparatus 210 comprising a release agent being applied to the build surface 226 by a moving spray nozzle 75 (servicing module) (fig 3; [0060]). Thompson further teaches that, to prevent sticking, some means could be provided to supply oxygen (servicing module) through the thickness of the floor 212 of the vat 210, in order to inhibit curing of the resin R immediately adjacent the build surface 226 (oxygen can inhibit the curing of UV-curable resins) ([0060]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by substituting the cleaning device which provides a mechanical means to clean the exposure system as taught by 3D Systems with the spray nozzle taught with a means to supply oxygen taught by Thompson which provides a different means to clean the exposure system via release agent and/or oxygen ([0060]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claim 2, as applied to the system of claim 1, 3D Systems further teaches that the minimum distance from the output optics is less than 10 mm from the light-sensitive material (wherein the exit surface is within 10 millimeters of the build plane) ([0062]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the output optics is less than 10 mm from the light-sensitive material as taught by 3D Systems in order to avoid troubles with the light transitions by moving the exposure system close to the light-sensitive material ([0063]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Laar (US 2019/0351615) in view of 3D Systems Inc. (EP2537665A1) (hereinafter, “3D Systems”), Thompson (US 2019/0232559), and Guertin (US 6,399,010).
Regarding claim 8, van der Laar teaches a printing system 1 configured to form an object layer by layer using photopolymer materials (three-dimensional printing system) comprising a container 13 filled with liquid photopolymer material 15 (resin vessel, collectively) (Fig. 1; [0249]-[0250]).  
Van der Laar teaches that system 1 further comprises an object holder actuator 17 connected to object holder 3 (motorized build plate, collectively) to move the object holder 3 relative to the exposure system 7 (imagining bar) (Fig. 1; [0253]). The exposure system 7 comprises first array 25 of LEDs and a second array 27 of LEDs (array of light emitters, collectively) extending in a transverse axis (Figs. 1-2; [0265]-[0267] and [0271]-[0273]). As shown in Fig. 1-2, exposure system 7 has an exit surface along the bottom of array 15 and array 27 (Figs. 1-2). 
Van der Laar teaches that system 1 further includes a coating device 5 (dispense module), actuator 9 (movement mechanism), and control unit 11 (Fig. 1; [0249], [0259]-[0260], [0264], and [0270]). The control unit 11 is configured to control the actuator 9 for moving the exposure system, the exposure system for illuminating the layer of photopolymer material, and the coating device for providing a layer of photopolymer material ([0270]). The control unit may be in communication with a computer or other device to obtain information about the object to be formed ([0270]).
Van der Laar teaches that control unit 11 operates the object holder 3 and object holder actuator 17 to position a top face of the object proximate to a build plane (Fig. 1 discloses that actuator 17 is communicate operated by control unit 11). 
Van der Laar teaches that control unit 11 operates coating device 5 to dispense a layer of resin over the top face ([0270]). 
Van der Laar teaches that control unit 11 operates actuator 9 to scan exposure system 7 over a build plane ([0270]).
Van der Laar teaches that control unit 11 selectively activates the light sources to selectively imagine and cure the photopolymer material at the illuminated areas while moving the scanning direction ([0261]-[0263] and [0270]).
Van der Laar teaches that control unit 11 repeats the operation of objet holder 3, object holder actuator 17, actuator 9, and exposure system 7, in order to form an object layer by layer using photopolymer materials ([0249], [0250], and [0270]).
Van der Laar is silent as to a servicing module as instantly claimed.
However, in the same field of endeavor, a rapid prototyping apparatus for the manufacturing of three-dimensional objects by additive treatment of cross-sections, 3D Systems teaches an SA apparatus for producing a three-dimensional object (three-dimensional printing system) (Fig. 1; [0134]). 3D Systems teaches that the apparatus comprises a cleaning device (CLD) (servicing module) solidly mounted onto the recoater (REC) (movement mechanism) that wipes the surface of the exposure system (ES) (imagining bar) facing the surface of the liquid light-sensitive material (LSM) (Fig. 3; [0185]).  The exposure system (ES) is scanned across the liquid layer of light sensitive material in the exposure or scanning direction (SD) (Fig. 3; [0182]). At the end of this movement the exposure system reaches a position above the cleaning device. ([0183]). The cleaning device wipes the surface to be cleaned, meaning that it slides in contact with such surface, so that all contaminants are removed, in particular by a mechanical effect ([0183]). 3D Systems teaches that such cleaning process will be repeated during each movement of the recoater, continuously and automatically, during the building process of the three dimensional object ([0187]). The control unit (CU) may also control other part of the stereolithography apparatus SA than the exposure system ES ([0158]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the system taught by van der Laar to include the mounted cleaning device and controller taught by 3D Systems in order to provide a continuously and automatically cleaning process of the of the exposure system (3D Systems, [0158] and [0185]).
3D System teaches that control unit operates the recoater and the cleaning device to position the exposure system above the cleaning device and to clean resin residue from the exposure system periodically during fabrication (Fig. 3; [0158], [0182], and [0183]).
Although 3D Systems does not specify that the cleaning device is shaped to receive the exposure system in the cleaning device, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the cleaning device is arranged to receive the exposure system in the cleaning device, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). Examiner notes that the system taught by 3D Systems maintains the same function in order to provide a continuously and automatically cleaning process of the of the exposure system ([0158]).
The combination does not specify wherein the servicing module including a dispenser containing a release agent or oxidizing agent as instantly claimed.
However, in the same field of endeavor, additive manufacturing apparatus, Thompson teaches an apparatus 210 comprising a release agent being applied to the build surface 226 by a moving spray nozzle 75 (servicing module) (fig 3; [0060]). Thompson further teaches that, to prevent sticking, some means could be provided to supply oxygen (servicing module) through the thickness of the floor 212 of the vat 210, in order to inhibit curing of the resin R immediately adjacent the build surface 226 (oxygen can inhibit the curing of UV-curable resins) ([0060]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by substituting the cleaning device which provides a mechanical means to clean the exposure system as taught by 3D Systems with the spray nozzle taught with a means to supply oxygen taught by Thompson which provides a different means to clean the exposure system via release agent and/or oxygen ([0060]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
The combination does not specify a non-transitory information storage device storing software instructions that, when executed by a processor, control portions of a three-dimensional printing system.
However, in the same field of endeavor, stereolithography apparatus, Guertin teaches an apparatus 10 (three-dimensional printing system) comprising at least one computer for controlling the exposure system, elevator, and recoating devices (Col. 13, Lns. 21-24). Guertin further teaches a) a coating system for forming a layer of fluid-like material over a previously formed lamina of the object, b) an exposure system for forming a subsequent lamina of the object adhered to the previously formed lamina, c) a computer programmed to operate (a) and (b) to form the object from a plurality of adhered laminae, and d) a computer programmed to utilize a defined time period (Col. 11, Ln. 65 - Col. 12, Ln. 4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by substituting the control unit taught by van der Laar and 3D Systems with the computer programed to operate the elevator, coating system, recoating devices, and exposure system as taught by Guertin in order to form an object from a plurality of adhered laminae (Col. 11, Ln. 65 - Col. 12, Ln. 4). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAMEL M NELSON/Examiner, Art Unit 1743               

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743